ON MOTION FOR REHEARING.
PER CURIAM:
A motion for rehearing has been filed in this case and carefully considered. Each and every member of the court has read the entire record and given careful consideration to the points raised by the motion for rehearing, particularly those relating to the hypothetical question framed and put by counsel for plaintiff and to parts of which objections were made. Our conclusion was arrived at in the case originally after due consideration of that and of the objections made to it, and seeing no error in connection with it warranting a reversal, affirmed the judgment. On reconsideration we all adhere to the opinion as originally rendered. On reading the record it appears that though there was *275title to only seven twenty-sevenths of lot 2 in litigation in the Collier suit in the Supreme Court, as there were other suits in ejectment then pending but in abeyance pending the determination of the Collier case, the determination of the Collier case may be said to have practically involved the title to all the property in the several lots. Hence the hyothetical question was not erroneous in assuming that the decision in the Collier case would either settle, or be controlling in the settlement, of the entire controversy with respect to the title to all the lots.
The argument suggested in the motion for a rehearing, that the hypothetical question omitted from consideration the matter of improvements on the property has not been overlooked. The objection to the. question as to considering improvements was well taken, • for the reason that there is no proof in the record that the improvements were constructed in good faith as the statute requires; that is to say the question was not followed up with the offer of other testimony which would have brought the matter of.payment for the improvements within the provisions of section 2401, Revised Statutes 1909.